An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tsung Wu on 29 June 2022. Applicant agreed to amend claim 1, as set forth below, to more clearly indicate the structural relationship of the elements. Further, Examiner noted that as amended, claims 11, 13, and 15 were duplicates of claims 4, 8, and 10, and Applicant agreed to their cancellation.
The application has been amended as follows: 
Claim 1 was amended as follows:
1. A non-contact brain blood oxygen detecting system, comprising a mobile terminal device, wherein the mobile terminal device comprises:
a transmitter to emit dual-wavelength near-infrared light to a detected subject;
a receiver to receive a light signal, wherein the light signal is propagated from the transmitter and fed back by the detected subject, and the receiver is further configured to perform data conversion on the light signal to obtain a digital signal containing blood oxygen information; 
a first rotator [is] attached to the mobile terminal device and arranged on the transmitter to rotate a first specific angle to change a transmitting direction of the transmitter; 
a second rotator attached to the mobile terminal device and arranged on the receiver to rotate a second specific angle to change a receiving direction of the receiver; 
a controller to obtain the blood oxygen information of the detected subject according to the digital signal obtained by the receiver; and 
a display to display the blood oxygen information obtained by the controller.
Claims 11, 13, and 15 were cancelled. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    104
    483
    media_image1.png
    Greyscale


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791